May 12, 2014 Pamela A. Long, Assistant Director United States Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Att: Craig E. Slivka Re: Forum Acquisitions I, Inc. Registration Statement on Form 10 Filed April 9, 2014 File No. 0-55174 Dear Ms. Long: Thank you for your comments of May 2, 2014. Please let the following serve as our formal response to these comments, the substance of which has been incorporated into our amended filing. General 1. Note that the registration statement becomes effective automatically 60 days after its initial filing. You will then be subject to the reporting requirements of the Exchange Act, including the requirements to file Forms 10-K, 10-Q, and 8-K even if comments remain open on the Form 10. If you do not wish to become subject to these reporting requirements before completion of our review, you may wish to consider withdrawing the Form 10 before it becomes effective automatically and submitting a new registration statement when you respond to our comments. Forward Looking Statements, page 1 2. Clarify in the last sentence that you do not undertake any obligation to update or revise any forward-looking statements except as required by law. Inserted at end of last sentence: “…except as required by law.” Business of Issuer, page 1 3. Please disclose which states limit the offer and sale or resale of securities of blank check or shell companies. We revised this to include the following: At such time as the
